
	
		II
		110th CONGRESS
		2d Session
		S. 2922
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2008
			Mr. Bingaman (by
			 request) introduced the following bill; which was read twice and referred to
			 the Committee on Energy and Natural
			 Resources
		
		A BILL
		To repeal certain oil and gas incentives established in
		  the Energy Policy Act of 2005, and for other purposes.
	
	
		1.Repeal
			 of certain oil and gas incentivesSections 344 and 345 of the Energy Policy
			 Act of 2005 (42 U.S.C. 15904, 15905) are repealed.
		
